Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered September 16, 1999, convicting him of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to his contention, the defendant received the effective assistance of counsel (see, People v Sinclair, 266 AD2d 482). “Mere losing tactics are not to be confused with ineffectiveness, and to sustain a claim of ineffective assistance of trial counsel, proof of less than meaningful representation is required, rather than disagreement with counsel’s strategies and tactics” (People v Sinclair, supra, at 482).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J. P., Goldstein, McGinity and Schmidt, JJ., concur.